By The Court :
The defendants are co-partners doing a mercantile business in this state under the firm name and style of Case & Taylor. The co-partnership is composed of Lucy A. Case and David L. Taylor. An action was commenced by them in said firm name before a justice of the peace of the county where they recovered a judgment, although their right to do so was challenged by motion because the co-partnership designation in which they sued did not contain the full Christian as well as the surnames of the members of the firm. The judgment so recovered was affirmed in the court of common pleas,, and its judgment was in turn affirmed in the circuit court. The co-partnership designation under which they transacted the business and brought the suit was not a “fictitious name or designation not showing the names of the persons” who constituted the firm within the provi*393sions of the act (92 O. L., page 25) requiring a certificate to be filed with the clerk of the court of common pleas of the county containing the full names of all the members of such co-partnership and their places of residence.

Judgment affirmed.